Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on April 14, 2022 is acknowledged.  Claims 2-3, 6-17, 21, 23, 25, 28-32, 37, 39-40 and 42 were canceled, claims 1, 18, 20, 22, 24, 27 were amended and claims 44-46 were newly added. Claims 1, 4-5, 18-20, 22, 24, 26-27, 33-36, 38, 41, 43-46 are pending in the instant application.  
The restriction requirement is deemed proper and made FINAL in the previous office action.  Claims 4-5, 26, 33-36, 41 and 46 are withdrawn as being from further consideration as being drawn to a nonelected invention/species.  Claims 1, 18-20, 22, 24, 27, 38 and 43-45 are examined on the merits of this office action. 


Withdrawn Objections/Rejections
The objection to the drawings is withdrawn in view of amendment of the specification filed April 14, 2022.

The objection to claim 1 withdrawn in view of amendment of claim 1 filed April 14, 2022.

The rejection of  claims 1, 18-20, 22, 24, 27, 38 and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed April 14, 2022.

The rejection of claims 1, 18-20, 22, 24, 27, 38, 43-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed April 14, 2022.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18-19, 27 and 38 remain rejected under 35 U.S.C. 103 as being unpatentable over Ferrigno (WO2009136182, cited in Applicant’s IDS)
Ferrigno teaches scaffold proteins comprising Stefin A variants (see abstract) including variants of wild type human Stefin A which is identical to instant SEQ ID NO:1 (see SEQ ID NO:1 of Ferrigno).  Ferrigno teaches that substitution at positions 48, 49 and or 50 with leucine, alanine or serine (but not limited to) are likely a sufficient scaffold (see page 6, lines 26-30).  Ferrigno teaches of a modified Stefin A scaffold comprising mutations at the following three sites Lys71-Leu73, V48D and G4W and is referred to as STM (Stefin A Triple Mutant).
However, Ferrigno is silent to wherein the substitution is V48E, V48G or V48A or an example with any one of these substitutions.  However, it would have been obvious to try each amino acid at position 48 including Alanine given that Ferrigno teaches substitution at position 48.  It would have been obvious to try Alanine, Glutamic acid or glycine at position 48 of SEQ ID NO:1 given that Ferrigno teaches substitution at this position and there are limited amino acids to substitute (20 naturally occurring amino acids).
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what amino acid to use at position 48 of Stefin A and there were a limited number of methodologies available to do so, for example 20 know naturally occurring amino acids including alanine (which is taught by Ferrigno), glutamic acid and glycine. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using alanine, glutamic acid or glycine at position 48 of the variant peptide of Ferrigno given that it is known in the art for that purpose and substitution at this position is taught by Ferrigno.  Thus, use of Alanine, glutamic acid or glycine is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.  Furthermore, Ferrigno suggest Alanine substitution and also teaches V48D which aspartic acid “D” and glutamic acid “E” are conservative substitutions which would have similar effects on the peptide (due to similar properties).  
Regarding the functional limitation of having a higher Tm as compared to instant SEQ ID NO:116 found in instant claim 1,  Ferrigno renders the instant polypeptide obvious and is identical to the instant claims and thus would have the claimed desired properties. 
Regarding claim 18, Ferrigno teaches substitution at position 4 with tryptophan (G4W) (see page 5, lines 1-5).
Regarding claim 19, Ferrigno teaches substitutions of 5 or fewer (position 4 and 48)(see SEQ ID Nos:9-10 for example).
Regarding claim 27, Ferrigno teaches a fusion protein comprising the Stefin A peptides (see page 4, lines 25-29 page 14, lines 25-26). Ferrigno teaches that the peptide can be fused to cysteine for linking (see pages 16-17), heterologous peptides, peptide aptamers (which disrupt protein protein interactions (see page 16, lines 20-24)) and alter antigen binding site for an antibody.
Regarding claim 38, Ferrigno teaches that the scaffolds can be used inside cells (see page 17, lines 12-15, page 18, lines 3-6, and figure 12) thus meeting the limitations of being in a host cell.

Response to Applicant’s Arguments
	Applicant argues that the “problem” has already been solved (improving stability).  Furthermore, Applicants argue “Second, it was not obvious to try 20 different amino acid substitutions at position 48 of the Stefin A protein. The "obvious to try" rationale requires a finite number of identified predictable solutions, with a reasonable expectation of success. There was no finite number of predictable solutions, and there was no reasonable expectation of success. The Examiner has erroneously applied the "obvious to try" rationale. Ferrigno, gave no indication of which parameters were critical or any direction as to which of the 20 amino acids, other than those tested, were likely to be successful. Ferrigno does not mention mutating the valine at position 48 of Stefin A to a glutamic acid (V48E) or a glycine (V48G).
Applicant’s arguments have been fully considered but not found persuasive.  The examiner disagrees that that it is not obvious to try substitution at position 48 with glutamic acid and that there is no reasonable expectation of success.  As stated in the above rejection, the Examiner acknowledges that Ferrigno does not teach glutamic acid substitution for valine at position 48, however, Ferrigno teaches substitutions at position 48 and substitutions that are conservative with respect to glutamic acid (aspartic acid).  it would have been obvious to try each amino acid at position 48 including Alanine given that Ferrigno teaches substitution at position 48.  It would have been obvious to try Alanine, Glutamic acid or glycine at position 48 of SEQ ID NO:1 given that Ferrigno teaches substitution at this position and there are limited amino acids to substitute (20 naturally occurring amino acids).
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what amino acid to use at position 48 of Stefin A and there were a limited number of methodologies available to do so, for example 20 know naturally occurring amino acids including alanine (which is taught by Ferrigno), glutamic acid and glycine. The skilled artisan would have had reason to try these limited options with the reasonable expectation that at least one would be successful.  It would be obvious to try using alanine, glutamic acid or glycine at position 48 of the variant peptide of Ferrigno given that it is known in the art for that purpose and substitution at this position is taught by Ferrigno and is not novel.  Thus, use of Alanine, glutamic acid or glycine is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.  Furthermore, Ferrigno suggest Alanine substitution and also teaches V48D which aspartic acid “D” and glutamic acid “E” are conservative substitutions which would have similar effects on the peptide (due to similar properties).  Thus, the Examiner disagrees that there is no reasonable expectation of success.

New Objection
Claim 1 is objected to for the following informality: the “SEQ ID NO:16” should be replaced with -SEQ ID NO:116” in the last line of the claim.  The sequence found in instant claim 1 does not match the sequence for SEQ ID NO:16, but does match for SEQ ID NO:116.

New Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18-19, 27,  38 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrigno (WO2009136182, cited in Applicant’s IDS) as applied to Claims 1, 18-19, 27 and 38 above, in further view of Skrlec (Trends in Biotechnology, July 2015, Vol. 33, No. 7).  *Please note that the rejection is new due to amendment of the claims on  April 14, 2022.
The teachings of Ferrigno are described in the above rejection.  Ferrigno is silent to fusion of the peptide variants to half-life extending moieties such as PEG or a polypeptide.  
Skrlec teaches “the smaller size of non-Ig scaffolds enables better tissue penetration but also
causes their faster elimination from the organism than for antibodies. Rapid distribution and elimination are desired in diagnostic molecular imaging using, for example, single-photon emission computed tomography or positron emission tomography while, for therapeutic use, slow clearing and long half-life are preferred for high tissue accumulation. Half-life extension can be achieved through conjugation with polyethylene glycol, Fc fragment, albumin, or albumin-binding proteins” (see page 411, Box 1, first paragraph).
	It would have been obvious before the effective filing date of the claimed invention to conjugate the peptides of Ferrigno to PEG or albumin to increase half life.  One of ordinary skill in the art would have been motivated to do so given that extending half-life is routinely done in the art with peptides such as Albumin or PEG to prolong the therapeutic effects which is desirable.  There is a reasonable expectation of success given that Skrlec specifically teaches conjugation of peptide scaffolds for enhancing half life.
Allowable Subject Matter
Claims 20, 22, 24, 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/            Examiner, Art Unit 1654                                                                                                                                                                                            

/JULIE HA/             Primary Examiner, Art Unit 1654